534 Pa. 423 (1993)
633 A.2d 604
COMMONWEALTH of Pennsylvania, Appellee,
v.
Jerry Lee PHILLIPS, Appellant.
Supreme Court of Pennsylvania.
Argued March 11, 1993.
Decided December 10, 1993.
Joseph P. Burt, Asst. Public Defender, for appellant.
William R. Cunningham, Dist. Atty. and Joseph P. Conti, Asst. Dist. Atty., for appellee.
Before NIX, C.J., and LARSEN, FLAHERTY, ZAPPALA, PAPADAKOS, CAPPY and MONTEMURO, JJ.

ORDER
PER CURIAM.
The order of the Superior Court is affirmed.
LARSEN, J., did not participate in the decision of this case.